Citation Nr: 1302340	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  03-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a left shoulder injury.

2. Entitlement to service connection for a lumbosacral spine disorder.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1977 to October 1985, with two and a half years of prior active duty service and subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Following receipt of notification of the September 2002 rating decision, the Veteran perfected a timely appeal with respect to the denial of his service connection claims.  In August 2004, the Board denied these issues.  In April 2005, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision, pursuant to a Joint Motion for Remand.  In April 2006, the Board remanded the Veteran's appeal for further evidentiary development and due process procedures.  Following completion of the requested actions, the Veteran's claims folder was returned to the Board for further appellate review in November 2007.

In July 2008 and April 2009, the Board again remanded the Veteran's appeals for further evidentiary development.  Following completion of the requested actions, the Veteran's claims folder was returned to the Board for further appellate review.  In January 2010, the Board denied the Veteran's service connection claims.  The Veteran appealed the decision to the Court, and in a February 2012 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board to properly consider a July 2003 private opinion, evaluate the lay evidence of record, and discuss whether the Veteran's residuals of a left shoulder injury may warrant service connection under a continuity of symptomatology theory.


FINDINGS OF FACT

1. The competent and persuasive evidence of record does not demonstrate that the Veteran's current residuals of a left shoulder injury are causally related to any period of active duty or any incident therein.

2. The competent and persuasive evidence of record does not demonstrate that the Veteran's current lumbosacral spine disorder is causally related to any period of active duty or any incident therein.


CONCLUSIONS OF LAW

1. Residuals of a left shoulder injury were not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2. A lumbosacral spine disorder was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DUTIES TO NOTIFY AND ASSIST

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The notice and assistance provisions should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Board finds that all notification requirements have been met.  Prior to the September 2002 rating decision, the RO's July 2002 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent private treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained all pertinent VA treatment records and private treatment records.  

Additionally, the Veteran was afforded VA examinations in September 2003, July 2008, and September 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to the September 2003 VA examination, the record indicates the VA examiner reviewed the evidence of record and performed a physical examination of the Veteran.  However, because the VA examiner believed the Veteran was feigning his symptoms, the VA examiner found the physical examination was inadequate and he could not provide an adequate opinion.  The July 2008 VA examiner opined that because of a lack of documentation, he was unable to connect the Veteran's current disabilities without resorting to speculation.  Because the Board found these opinions inadequate for purposes of adjudicating the issues on appeal, the claim was remanded for an additional examination and opinion.  Accordingly, the Veteran underwent additional VA examination in September 2009.  The record indicates the September 2009 VA opinion was predicated on a full reading of the Veteran's claims file and consideration of the Veteran's statements.  Additionally, the VA examiner provided an adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As a result, the Board finds the September 2009 VA examination and opinion adequate for purposes of adjudicating the issues on appeal, and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  To show chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
  
In addition, where a Veteran served 90 days or more, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of separation of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a). 

VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Residuals of a Left Shoulder Injury

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes service connection is not warranted for residuals of a left shoulder injury.

The Veteran asserts that his current left shoulder condition was incurred while playing basketball during active duty and then was reinjured in a 1983 motor vehicle accident (MVA).  He reports that he has experienced continuous left shoulder pain since the in-service injuries.

Service treatment records reflect that the Veteran complained of left shoulder pain due to an injury playing basketball in January 1978.  Upon examination, the physician found no swelling and diagnosed a muscle strain.  In June 1979, the Veteran asserted he had a large knot on his shoulder due to a collision while playing basketball.  He reported that he was experiencing a little sharp pain in his shoulder and that he could not raise his arms without the shoulder hurting him.  The Veteran's service treatment records also reveal that he was involved in a MVA in December 1983.  The Veteran was taken to the Emergency Room for treatment, where he complained of neck and right shoulder pain.  The records do not reference the Veteran's left shoulder.  On the September 1985 separation examination, the Veteran's spine and other musculoskeletal system were deemed normal, although it was noted that the Veteran had a scar on his left upper arm due to a MVA.  Periodic examinations dated in June 1988, July 1991, and July 1993 regarding the Veteran's service in the Army Reserves do not note any spine or other musculoskeletal abnormalities.  A January 1999 x-ray examination revealed a normal left shoulder impression.  A February 1999 report of medical history shows the Veteran reported a history of swollen or painful joints and a painful or "trick" shoulder or elbow.  

In November 1999, the Veteran complained of left shoulder pain.  Physical examination revealed no clubbing, cyanosis, edema in the extremities, tenderness, swelling, or redness in the left shoulder, with limited lateral and forward motion but no backward motion limits.  The assessment was chronic shoulder pain.

An April 2002 VA treatment record reflects the Veteran complained of left shoulder pain due to a 1983 MVA with questionable shoulder dislocation.  The Veteran reported that he had experienced episodic pain (once or twice a year) since the injury.  Physical examination revealed a full range of motion at the left shoulder joint, both active and passive, no bony abnormality, tenderness at the biceps tendon, and pain with flexion against resistance.  X-ray examination showed no evidence of abnormality in the glenohumeral or acromioclavicular joints, and the bony structures and soft tissues were unremarkable.  The impression was a normal left shoulder, and the examiner diagnosed questionable biceps tendonitis.

On his July 2003 VA Form 9, the Veteran argued service connection was warranted as VA acknowledged his two in-service shoulder injuries and his current disabilities of arthritis and bursitis.  He contended that arthritis occurs in joints that have been injured or separated after a long period of years and that these diseases were slowly degenerative in nature.  He reported continued problems with his shoulder and that his shoulder had been banded on multiple occasions in order to keep it in place and stable.  

A September 2003 x-ray examination revealed no evidence of fracture, dislocation, soft tissue abnormality, or changes suggesting erosive or degenerative arthritis.  The impression was negative left shoulder.  In spite of the history of bursitis, the radiologist found there was no specific evidence regarding this condition.  On examination in September 2003, the Veteran asserted he had injured his left shoulder in service while playing basketball in 1978.  He stated that he had been diagnosed with bursitis, arthritis, and tendonitis and described his symptoms as chronic left shoulder pain.  The Veteran asserted the pain was constant and felt as though he had pins sticking in his shoulders.  The Veteran reported that he could not work, clothe himself, cook, shower, shop, garden, drive a car, take out the trash, push a lawn mower, or reach due to his left shoulder pain.  He stated he was able to brush his teeth, walk, climb stairs, and dress himself.  The Veteran reported that he had been a manager of a finance services office since 1987.

On physical examination, the Veteran refused to sit up or stand up straight and was severely tilted to the right.  His gait was normal although difficult to describe, and there was no evidence of heat, redness, swelling, or effusion.  The Veteran held his shoulder in an attitude that allowed absolutely no flexion, no abduction, and no external or internal rotation, and he held his right shoulder in the same position.  The Veteran grimaced, grunted, and moaned with the slightest bit of movement and took a very long time to take his shirt off and put it back on.  However, the examiner noted that the Veteran left the building and got into a vehicle rather quickly following the examination.  The examiner stated he believed the Veteran was entirely malingering or feigning his symptoms to the extent that it was impossible to evaluate him.  The examiner found no evidence of muscle loss around the shoulder girdle or the left arm, and all of the muscles seemed to be in excellent condition with no signs of atrophy.  There was spasm of the entire shoulder girdle, although the examiner felt this was voluntary contraction of the muscle.  The range of motion was limited, with pain at zero degrees.  After reviewing the Veteran's medical records and performing the physical examination, the examiner diagnosed status post injury to left shoulder with no residual findings, and no pathology to render a diagnosis.  The examiner opined that based upon the examination findings, the examiner could not see how the Veteran functioned at all.  However, because the examiner believed the Veteran had feigned his symptoms, he stated his opinion was "rather moot."  Based upon the previous treatment records, including a magnetic resonance imaging exam (MRI) and x-ray examination findings, and the Veteran's symptoms, the examiner opined that it was not at least as likely as not that the Veteran's current problems were related to a 1983 MVA.  The examiner stated that if the Veteran had incurred any significant injuries as a result of his accident, he could not have remained in service.

An October 2003 private treatment record demonstrates the Veteran complained of having left shoulder pain since 1983.

Private treatment records from January 2005 reflect that the Veteran underwent arthroscopic surgery of the left shoulder.  The preoperative diagnosis was left shoulder impingement, bicipital tendinitis, acromioclavicular arthritis.  The postoperative diagnosis was left shoulder impingement, bicipital tendinitis, acromioclavicular arthritis, labral tear, partial rotator cuff tear.

Two fellow servicemen reported in June 2005 that they had witnessed the Veteran's in-service left shoulder injury and his subsequent inability to perform his normal duties due to the in-service injury.  

In support of his claim, the Veteran also submitted a June 2005 letter from a private physician.  The physician reported that he had been treating the Veteran status post shoulder arthroscopy with a synovectomy and distal clavicle excision and subacromial decompression since October 2003.  He repeated the Veteran's assertions of having trouble with his shoulder in 1983 when he was in a car that went off a cliff, resulting in a dislocated right shoulder and an injury to the left shoulder.  The Veteran reported that his left shoulder continued to give him trouble.  In October 2003 and November 2004, the physician diagnosed arthritis of the acromioclavicular joint along with impingement syndrome, possible rotator cuff tear.  The physician stated that although the Veteran had responded very well to the surgery, he felt the Veteran's current diagnosis was related to his initial injuries.  

In an October 2007 written statement, the Veteran asserted that he was able to remain in the service for an additional 16 or 17 years after his shoulder injury because he had a desk job and was a teacher.  Therefore, he argued the September 2003 examiner's opinion was based on a false premise.

In July 2008, the Veteran was afforded an additional VA examination.  He reported left shoulder pain and attributed the pain to a MVA in December 1983.  The examiner observed that the December 1983 service treatment record did not mention any left shoulder problem.  The VA examiner also observed that there was one note of a shoulder strain in 1978 and no other documentation of a shoulder condition until 2003.  After physical examination, the VA examiner diagnosed left shoulder impingement with degenerative joint disease status post decompression with residuals.  The VA examiner stated that due to the lack of documentation, he was unable to connect the present shoulder problem to the service incidents without resort to speculation.

On VA examination in September 2009, the Veteran reported injuring his left shoulder in a 1983 MVA and that his left shoulder began bothering him in 2002.  The Veteran described intermittent, severe, and sharp pain with flare-ups occurring one to two times per week and lasting up to a day.  His symptoms included pain and stiffness, and he denied any deformity, giving way, instability, weakness, episodes of dislocation or subluxation, locking episodes, effusion, swelling, heat, and redness.  The Veteran reported that he was a supervisor at a school and that his shoulder affected his ability to perform activities of daily living and drive a car for a long period.  On physical examination, there was tenderness, guarding of movement, and objective evidence of pain with active motion, although there were no additional limitations after three repetitions of range of motion.  The VA examiner diagnosed left shoulder tendinitis postoperative impingement surgery and distal clavical resection.  

After reviewing the evidence of record, to include the Veteran's service treatment records and post-service treatment records, the VA examiner opined that it was less likely than not that the current left shoulder condition had its onset during active duty.  The VA examiner based the opinion on the lack of evidence of a left shoulder injury during the 1983 MVA and the lack of any chronic left shoulder condition in service.  The VA examiner observed the treatment for a short-term condition in 1978 but found it significant that the first description of left shoulder pain following service occurred in 1999 and then again in 2002.  The VA examiner acknowledged the Veteran's lay statements regarding continuous pain but found the medical records did not support his contentions.

Preliminarily, the Board notes that service connection cannot be granted on a presumptive basis as the evidence indicates arthritis was first diagnosed in 2005.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309(a). 

In this respect, the evidence demonstrates a current disability for the purpose of service connection.  In November 2004, the private physician diagnosed arthritis of the acromioclavicular joint along with impingement syndrome, possible rotator cuff tear, and the September 2009 VA examiner diagnosed left shoulder tendinitis postoperative impingement surgery and distal clavical resection. 

With respect to an in-service injury, service treatment records dated in January 1978 and June 1979 indicate the Veteran complained of shoulder pain and reported injuring his left shoulder while playing basketball.  A February 1999 report of medical history shows the Veteran reported a history of swollen or painful joints and a painful or "trick" shoulder or elbow.  

Concerning a nexus between the Veteran's current disability and his active duty service, there are conflicting medical opinions of record.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  

In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, the Board finds the September 2003 VA examiner's opinion carries little probative weight.  Although the VA examiner opined that it was not at least as likely as not that the Veteran's current problems were related to a 1983 MVA, he admitted that his opinion was rather moot as he believed the Veteran had entirely feigned his symptoms, thereby rendering the physical examination inadequate.  Additionally, the VA examiner did not address the evidence of left shoulder injuries in service other than the reported MVA or the Veteran's lay statements regarding continuous pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

In addition, the Board affords the June 2005 private physician's opinion little probative value.  The Board notes the evidence does not show that the private physician reviewed the Veteran's claim file.  The Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932   (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1 , 4.2 (2012).  However, when contemplating a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Moreover, the Board may not disregard a favorable medical opinion solely because it was based on a history given by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Rather, reliance on a veteran's statements renders a medical report not credible only if the Board rejects the statements of the veteran as lacking credibility.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  As discussed below, the Board finds the Veteran not credible with respect to his in-service symptoms and continuity of symptomatology since separation from service.  In this respect, the June 2005 private physician based the opinion on the Veteran's assertion regarding an injury to his left shoulder in a 1983 MVA; however, this statement is not supported by the medical evidence of record.  Additionally, the Board finds the private physician did not provide sufficient supporting rationale for the opinion.  Rather, the private physician simply stated the Veteran's current diagnosis was "related to his initial injuries," which the Board notes could include the unsubstantiated 1983 injury.  Significantly, the private physician did not specify the basis upon which he found a relationship between the Veteran's current disability and any in-service injuries.  As such, the Board finds the June 2005 private opinion inadequate for the purpose of establishing service connection as it appears solely based on the Veteran's inconsistent lay statements, to include an inaccurate factual premise, and a sufficient rationale for the opinion was not provided. 

The Board also finds the July 2008 examination inadequate for the purpose of adjudicating the issue on appeal as it does not appear the examiner considered the Veteran's reports of continuity of left shoulder pain since service, and instead, relied solely on the "lack of documentation" in providing the opinion.  Additionally, the Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Further, the July 2008 examiner based the opinion on the supposed lack of documentation of left shoulder pain until 2003, whereas the record demonstrates complaints of left shoulder pain in 1999 and 2002. 

With respect to the September 2009 VA examination, the Court upheld the Board's reliance on the VA examiner's findings.  The VA examiner reviewed the Veteran's claims file and cited specific records in support of the opinion.  The VA examiner also considered the Veteran's lay statements in providing the rationale.  As such, the Board accords the September 2009 VA examination findings significant probative value with respect to whether the Veteran's current left shoulder disability was incurred in or aggravated by active duty.  In this respect, the VA examiner opined that it was less likely than not that the current left shoulder condition had its onset during active duty.  

The Board notes that the Veteran is competent to give evidence about what he experienced, and the Veteran's fellow servicemen are competent to describe their observance of the Veteran's injuries and symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Board finds the statements as to medical causation are not competent evidence to establish service connection for residuals of a left shoulder injury.  Espiritu, 2 Vet. App. at 495.  In this case, the Board finds that the question of whether an in-service injury led to the Veteran's current left shoulder disability does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not otherwise demonstrate that the Veteran or his fellow servicemen possess the ability, knowledge, or experience to provide a competent etiological opinion that his current left shoulder disability was the result of his military service.  Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for residuals of a left shoulder injury.  Id.  

Additionally, while the statements are competent evidence as to the presence of left shoulder symptoms, the Board must also determine whether such evidence is credible.  First, the Veteran's statements regarding a left shoulder injury and continuity of pain in service are contradicted by the medical evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements or consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Veteran asserts that he injured his left shoulder in a 1983 MVA and experienced continuous pain since the injury.  Although service treatment records reflect that the Veteran was taken to the Emergency Room following a MVA in 1983, the evidence demonstrates the Veteran's complaints concerned neck pain and right shoulder pain.  Further, the September 1985 separation examination and periodic examinations dated in June 1988, July 1991, and July 1993 do not demonstrate any spine or other musculoskeletal abnormalities.  For these same reasons, the statements presented by the Veteran's fellow servicemen concerning the Veteran's symptoms are also not credible evidence.  The evidence does not demonstrate that the Veteran complained of or sought treatment for any left shoulder pain in service subsequent to 1979, and therefore the Board finds the lay statements regarding a chronicity of left shoulder pain in service are not credible. 

With respect to a showing of continuity of symptomatology following separation from service, in April 2002 the Veteran reported only episodic pain occurring once or twice a year.  In September 2009, the Veteran reported that his left shoulder first began bothering him in 2002.  Additionally, the Board finds it significant that the September 2003 examiner believed the Veteran was entirely feigning his symptoms to the extent that it was impossible to evaluate him.  Based upon the time it took him to undress and then re-dress himself, the VA examiner could not see how the Veteran functioned at all.  Yet, the Veteran maintained his usual employment and got into his vehicle rather quickly following the appointment.  The VA examiner also noted that the Veteran held his right shoulder in the same position as his left.  The Board also finds it significant that the first post-service medical evidence of record does not reveal complaints of or treatment for left shoulder pain until 1999, approximately 20 years after the documented in-service complaints.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Consequently, the Board finds the Veteran's statements regarding his symptomatology are inconsistent and therefore not credible evidence in support of his claim for service connection.  

As a result, the only competent and persuasive evidence of record does not relate the Veteran's current left shoulder disability to his active duty service.  Rather, the September 2009 VA examiner opined that based on the lack of evidence of a left shoulder injury during the 1983 MVA and the lack of evidence demonstrating any chronic left shoulder condition during and after service, it was less likely than not that the Veteran's current left shoulder condition had its onset during active duty.  This is the only competent etiological opinion of record and is negative to the Veteran's claim.  Only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In the absence of competent evidence that a current left shoulder disability is related to active duty service, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbosacral Spine Disorder

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes service connection is not warranted for a lumbosacral spine disorder.

The Veteran contends that his current lumbosacral spine disorder was incurred during physical training in 1978 and was then aggravated by an in-service 1983 MVA.  He reports that he has experienced continuous lower back pain since the injuries.

A November 1982 report of medical history demonstrates the Veteran reported a history of a low back strain and recurrent back pain; however, a November 1982 medical examination shows the Veteran's spine and other musculoskeletal system were deemed normal.  Service treatment records in December 1983 demonstrate the Veteran complained of some back pain on motion following a MVA.  X-ray examination of the cervical spine revealed normal findings.  The Veteran's September 1985 separation examination reveals a determination of a normal spine and musculoskeletal system, and subsequent medical examinations and reports of history dated in June 1988, July 1991, July 1993, and February 1999 are negative for any complaints of back pain.  X-ray examinations in August 1996 and September 1994 also revealed normal impressions.

In the Veteran's November 2002 Notice of Disagreement, he asserted he had injured his back during physical training in an indoor gym during active duty.  The Veteran contended that as the years progressed, he had been diagnosed with degenerative disc disease and now had pain in his back bad enough to require an epidural for pain relief.  The Veteran stated that arthritis takes years to deteriorate a disc.

In March 2003, x-ray examination revealed a 1.5 millimeter sclerotic lesion overlying the left sacroiliac joint.  Vertebral body statute and alignment were maintained, and there was no evidence of spondylolysis or listhesis.  The impression was "question bone island versus spur overlying the left sacroiliac joint."  A March 2003 MRI of the Veteran's lumbar spine was normal.

The Veteran also submitted a July 2003 letter from a private physician, who stated he had known the Veteran for the past year.  The private physician reported that he had reviewed the Veteran's medical records in great detail and the Veteran's statements regarding the several in-service injuries to his lower back.  Specifically, the private physician detailed an injury during physical therapy in 1977 and a MVA that re-injured the Veteran's back in 1983.  The private physician reported that the Veteran had underwent x-ray examinations of the lumbar spine, a MRI of the lumbar spine, and peripheral nerve conduction studies of his legs and opined that the Veteran's symptoms and tests were extremely consistent with an intermittent herniating disc in the L4-5 region produced by the two previous traumas sustained to his back.  Further, the private physician opined that he believed the above events were related to military injuries.

In his August 2003 Form 9, the Veteran asserted that he was treated for a low back strain while on active duty and that once a back was strained or a disc was injured and not treated properly, the condition did not get better or improve.  The Veteran contended that although the pain may be relieved for short periods of time, the condition still existed and argued it was clear that an injury to his back had resulted in a degeneration of the disc.

The Veteran underwent a spine examination in September 2003.  The examiner noted the evidence indicating intermittent disc symptoms of L4-5, and the Veteran reported that these symptoms had existed since 1978.  On physical examination, the examiner found no evidence of radiation pain on movement and no muscle spasm.  There was bilateral muscle tenderness in both paravertebral areas on the right and left of the lower spine and in the midline.  The Veteran did not allow straight leg raising at all, and there were no signs of radiculopathy.  The range of motion was limited throughout due to pain, and the examiner found there was no additional limitation due to fatigue, weakness, lack of endurance, or incoordination.  X-ray examination of the lumbar spine revealed vertebral bodies of normal statute, alignment, contour, and density.  The impression was normal lumbar spine series.  Based on the previous MRI, the examiner diagnosed degenerative disc disease of L4-L5, mild and intermittent.  Subjective factors were completely debilitating pain in the lower back with inability to flex the back, and objective factors were extreme limitation of range of motion.  The examiner prefaced the opinion that given the inadequacy of the examination, he did not feel he could give an accurate opinion of the Veteran's condition.  Based upon previous records and the Veteran's feigning of symptoms, the examiner opined that it was not at least as likely that the Veteran's current problems were related to the 1983 MVA.  The examiner found that if the Veteran had any significant injuries from the MVA, he could not have remained in the service for another 16 or 17 years. 

A September 2003 private treatment record shows the Veteran reported a history of back pain secondary to military service.

The Veteran also submitted four statements dated in June 2005 from fellow servicemen who reported witnessing the Veteran injure his back in service.  The servicemen also reported their observations of the Veteran's physical deterioration following the in-service back trauma.

In a June 2007 affidavit, a private physician provided a diagnosis of degenerative disc disease of the lumbosacral spine.  The physician reported treating the Veteran for the past several months.

On the Veteran's October 2007 VA Form 9, he reported that his degenerative disc disease had its onset in 1983 and was then aggravated in 1996.  He argued that he had remained in service for an additional 16 or 17 years because he would not quit and could perform his duties as a teacher and at a desk job.

On VA examination in July 2008, the Veteran reported low back pain with an onset in the early 1980s.  The VA examiner noted only one documented incident in the Veteran's service treatment records regarding back pain and medical records indicating increased back pain due to a 1996 MVA.  The VA examiner also commented on the absence of treatment records for back pain until 2003.  The Veteran reported working as a manager of a computer repair facility and that he had difficulty with putting on his shoes and socks and bending.  The Veteran denied a history of hospitalization or surgery, trauma to the spine, and neoplasm.  He also denied a history of fatigue, decreased motion, stiffness, weakness, spasms, and flare-ups of spinal conditions.  The Veteran reported a history of pain.  On physical examination, objective abnormalities of the thoracic sacrospinalis were pain with motion and tenderness.  The VA examiner diagnosed lumbosacral strain with right S1 and bilateral L5 radiculopathies.  The VA examiner opined that due to the lack of documentation, he was unable to connect the single incident in service to the present condition without resorting to speculation.  

An October 2008 private medical record reflects the Veteran complained of arthritis and bursitis in his back that began the previous Wednesday.

On VA examination in September 2009, the Veteran reported that his back and neck were first injured while playing basketball in service and that he had experienced back pain since the injury.  He also reported that he had re-injured his back in a MVA in 1983.  The VA examiner diagnosed lumbar spine degenerative disc disease with electromyographic evidence of right S1 and bilateral L5 radiculopathy.  After physical examination and a thorough review of the claims folder, the VA examiner opined that it was less likely than not that the Veteran's current lumbar spine condition had its onset in service.  The VA examiner based the opinion on the lack of evidence of a chronic lumbar spine condition in the service treatment records and the fact that the only mention of back problems occurred in a routine physical in 1982.  The VA examiner noted the Veteran denied back pain on subsequent examinations.  The VA examiner found chronic back pain had its onset in 2003, although he noted the Veteran's reports of the onset of pain after a 1983 MVA.  The VA examiner found it significant that the service treatment records did not support the Veteran's statements as there was no injury to the low back mentioned in connection with the 1983 MVA.

Here, the evidence of record demonstrates multiple diagnoses regarding the Veteran's current lumbosacral spine disorder.  The July 2008 VA examiner diagnosed a lumbosacral strain with right S1 and bilateral L5 radiculopathies, and the September 2009 VA examiner provided a diagnosis of lumbar spine degenerative disc disease with electromyographic evidence of right S1 and bilateral L5 radiculopathy.  As such, the Board finds the Veteran has demonstrated a current disability for the purpose of service connection.

The Veteran's service treatment records demonstrate complaints regarding back pain.  On a November 1982 report of medical history, the Veteran reported a history of a low back strain and recurrent back pain.  Service treatment records in December 1983 indicate the Veteran complained of some back pain on motion following a MVA.  The Veteran's fellow servicemen also attested to his incurring a back injury in service.  

However, the evidence of record includes multiple conflicting opinions regarding whether the Veteran's current lumbosacral spine disorder is related to his active duty service.  First, as discussed above, the September 2003 VA examiner's opinion carries little probative weight as it did not address the evidence of reported back pain in service (other than the December 1983 MVA records) or the Veteran's lay statements.  Further, the examiner reported the inadequacy of the examination due to his opinion that the Veteran was feigning his symptoms.  

Similarly, the Board finds the July 2008 VA examination inadequate as the examiner did not consider the Veteran's reports of continuity of left shoulder pain since service, and instead, relied solely on the lack of evidence of treatment in providing the opinion.  Additionally, the Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) Accordingly, the Board concludes that the September 2003 and July 2008 opinions are not adequate for the purposes of adjudicating the Veteran's claim, and thus, they are afforded little probative value.  See Barr, 21 Vet. App. at 312; see also 38 C.F.R. § 4.2.

The Board notes that in the February 2012 Memorandum Decision, the Court found the July 2003 medical opinion provided by the Veteran's private physician contained rationale in support of the conclusions therein and, therefore, the positive opinion was probative on the issue of service connection.  Upon review, however, the Board affords less probative value to the July 2003 opinion in view of the September 2009 VA examination findings.  Although the private physician reported reviewing the Veteran's medical records in great detail, there is no indication that the private physician reviewed the Veteran's entire claims file.  Further, it appears the private physician based the opinion on the Veteran's reports of in-service injuries and symptomatology.  As discussed in greater detail below, the Board finds the Veteran is not a credible historian with respect to any in-service lumbosacral spine disorder or continuity of symptomatology.
 
Conversely, the record demonstrates the September 2009 VA examiner reviewed the Veteran's claims file and cited specific service treatment records and post-service treatment records in support of the negative nexus opinion.  The VA examiner also considered the Veteran's lay statements in providing the rationale but found they were not supported by the medical evidence of record.  Finally, it is significant that the Court also upheld the Board's reliance on the September 2009 VA examiner's findings.  

Here, the Board finds the Veteran's statements as to medical causation are not competent evidence to establish service connection for a back disorder.  Espiritu, 2 Vet. App. at 495.  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in this case, the Board finds that the question of whether an in-service injury led to the Veteran's current back disorder does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in orthopedics.  The diagnosis and cause of orthopedic disorders, to include a back disorder, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses; a back disorder is not a simple medical condition that the Veteran is competent to identify.  The evidence of record does not otherwise demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his back disorder was the result of his military service.  Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a back disorder.  Id.  

Furthermore, the Board finds the Veteran's statements regarding chronicity in service and continuity of symptomatology since service are not credible as they are not supported by the competent medical evidence of record.  Although the Veteran reported injuring his back in a 1983 MVA, the Emergency Room records indicate his complaints primarily involved neck and shoulder pain.  Although there is mention of some back pain in a treatment record associated with the MVA, multiple subsequent examinations were negative for any complaints regarding back pain, to include the Veteran's September 1985 separation examination.  Further, x-ray examinations in August 1996 and September 1994 revealed a normal lumbosacral spine.  For the same reasons, the statements presented by the Veteran's fellow service members are also not supported by the medical evidence of record.  The evidence does not demonstrate that the Veteran reported any back pain in service subsequent to the 1983 MVA, and therefore, the Board finds the lay statements regarding a chronicity of back pain in service are not credible. 

With respect to a showing of continuity of symptomatology following separation from service, the September 2003 VA examiner believed the Veteran was entirely malingering or feigning his symptoms.  Based upon the time it took him to undress and then re-dress himself, the VA examiner could not see how the Veteran functioned at all.  Yet, the Veteran maintained his usual employment and got into his vehicle rather quickly following the appointment.  Additionally, the Board finds it significant that following service, the evidence does not show the Veteran complained of back pain until the submission of his claim in May 2002, approximately 19 years after the MVA.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Also, an October 2008 private medical record reflects the Veteran complained of arthritis and bursitis in his back that began the previous Wednesday.  Consequently, the Board does not find that the Veteran's statements regarding continuity of symptomatology are consistent and credible evidence in support of his claim.  

As a result, the only competent and persuasive evidence of record does not relate the Veteran's current lumbosacral spine disorder to his active duty service.  Rather, the VA examiner opined that it was less likely than not that the Veteran's current lumbar spine condition had its onset in service.  This is the only competent etiological opinion of record and is negative to the Veteran's claim.  Again, only competent evidence may be considered to support Board findings, and the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In the absence of competent evidence that a current lumbosacral spine disorder is related to active duty service, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a left shoulder injury is denied.

Entitlement to service connection for a lumbosacral spine disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


